Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 2016277629 to Waidman in view of WO 2017109801 to Suman.

    Regarding claim 1, Waidman discloses an image forming apparatus comprising (paragraph 33; printer 500):
      an image forming unit for forming an images on a surface of a sheet (paragraph 18, 33, 36; print engine 558 prints marks image on surface of paper media);
      a transportation path on which the sheet is transported (paragraph 27, 29, 31; paper path (arrow 460) for transporting the media; path includes rollers);
      a first image reader for reading the surface of the sheet on the transportation path as the sheet travels through a first portion of the transportation path (paragraph 27, 29, 31, 36; first scanner 336 scans surface of media 352 as media goes through first portion of paper path under the first scanner 336);
      a second image reader disposed downstream of the first image reader in a transporting direction of the sheet for reading the surface of the sheet as the sheet travels through a second portion of the transportation path downstream of the first portion (paragraph 27, 29, 31, 36; second scanner 336 downstream in arrow 460 direction from first scanner scans surface of media 352 as media goes through second portion of paper path under the second scanner 336; second portion is downstream of first portion);
       wherein the image forming apparatus has reading mode including a first reading mode, wherein the first reading mode is the mode for reading a same surface of a same single sheet by both the first image reader and the second image reader (paragraph 18-19, 27, 29, 31, 36; first reading mode where both first and second scanner scan same surface of media sheet)
         wherein the image forming unit is controlled in accordance with a result of a reading operation of the one of the first reading mode (paragraph 18, 33, 36; print engine 558 prints marks image; paragraph 31-32; based on reading by first and second scanner (first reading mode), the two images are used to make printing location adjustment for the print engine control).

However Waidman does not disclose 
       wherein the image forming apparatus has at least three reading modes including a first reading mode, a second reading mode and a third reading mode,
       wherein the first reading mode is the mode for reading a same surface of a same single sheet by both the first image reader and the second image reader, the second reading mode is the mode for reading the same surface of the same single sheet by the first image reader without the second image reader, and the third reading mode is the mode for reading the same surface of the same single sheet by the second image reader without the first image reader.
       Suman discloses wherein the image forming apparatus has at least three reading modes including a first reading mode (page 2, lines 24-26; page 15, lines 27-32; page 16, lines 1-5; in step 409 both the first imaging sensor and second imaging sensor are activated (first reading mode) to read the printed matter including the coded information 6), a second reading mode (page 12, lines 24-31; in step 401, first imaging sensor 12 is active to read frames of the coded information 6 while the second imaging sensor is inactive (second reading mode)) and a third reading mode (page 15, lines 15-32; in step 407, second imaging sensor is active to capture frames of coded information 6 while the first imaging sensor is inactive (third reading mode)),
       wherein the first reading mode is the mode for reading a same surface of a same single sheet (page 2, lines 1-2, 23-26; “document of any type”/printed matter (sheet); page 10, lines 16-32; page 11, lines 1-7; printed objects having coded data 6 on one surface is read by first and second imaging sensors 12, 22 reading this same surface as shown in Figure 2 since both the first and second imaging sensors (within first and second camera assembly 10/20) are disposed on the same side relative to the printed code data 6) by both the first image reader and the second image reader (page 2, lines 24-26; page 15, lines 27-32; page 16, lines 1-5; in step 409 both the first imaging sensor and second imaging sensor are activated (first reading mode) to read the printed matter including the coded information 6 on the same surface), the second reading mode is the mode for reading the same surface of the same single sheet by the first image reader without the second image reader (page 12, lines 24-31; in step 401, first imaging sensor 12 is active to read frames of the coded information 6 on the same surface while the second imaging sensor is inactive (second reading mode)), and the third reading mode is the mode for reading the same surface of the same single sheet by the second image reader without the first image reader (page 15, lines 15-32; in step 407, second imaging sensor is active to capture frames of coded information 6 on same surface while the first imaging sensor is inactive (third reading mode)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Waidman as taught by Suman to provide different reading modes.
        The motivation to combine the references is to provide different modes of reading using different combinations of image readers to read while the other reader is not reading based on success of reading image data using the different combination of image readers (page 15, lines 5-32).

         


















       Regarding claim 4, Waidman discloses the image forming apparatus according to claim 1, wherein the first image reader and the second image reader are disposed above the transportation path (paragraph 27; see Fig. 3; first scanner 336 and second scanner 338 are located above paper path 348 ).


       Regarding claim 7, Waidman discloses the image forming apparatus according to claim 1, wherein the first image reader and the second image reader read a same image of the same single sheet in the first reading mode (paragraph 18-19, 27, 29, 31, 36; first reading mode where both first and second scanner scan same surface of media sheet to capture same image of the mark).










Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 2016277629 to Waidman in view of WO 2017109801 to Suman further in view of US Patent Application Publication Pub. No. US 20100118361 to Iguchi.
       Regarding claim 2, Waidman in view of Suman does not disclose the image forming apparatus according to claim 1, wherein the first image reader and the second image reader both comprise line sensors.
        Iguchi discloses wherein the first image reader and the second image reader both comprise line sensors (paragraph 28; CCD line sensors 13; paragraph 41-43; see Fig. 8 wherein these image reading units 62 and 64 (CCD line sensors) reading same side of the medium).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Waidman in view of Suman as taught by Iguchi to use line sensors for the first and second image readers.
        The motivation to combine the references is to control “reading precision” for first and second image readers individually such that the precision is adjusted for each image reading units based on need (paragraph 8, 32, 33).


       Regarding claim 3, Iguchi discloses the image forming apparatus according to claim 1, wherein the first image reader and the second image reader both comprise CCD or CMOS (paragraph 28; CCD line sensors 13; paragraph 41-43; see Fig. 8 wherein these image reading units 62 and 64 (CCD line sensors) reading same side of the medium).




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 2016277629 to Waidman in view of WO 2017109801 to Suman further in view of US Patent Application Publication Pub. No. US 20170223206 to Katagiri.
       Regarding claim 5, Waidman in view of Suman does not disclose the image forming apparatus according to claim 1, wherein the first image reader and the second image reader are disposed on opposite sides of each other to the transportation path.
        Katagiri discloses wherein the first image reader and the second image reader are disposed on opposite sides of each other to the transportation path (paragraph 110-112; first scanner 701a (first image reader) and second scanner 701b (second image reader) are disposed on opposite side of each other of the transport path 700 shown in Fig. 6 and first scanner 701a and second scanner 701b scan the same surface of the same sheet P by using the inverting path 751a).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Waidman in view of Suman as taught by Katagiri to provide the first and second image readers at opposite sides of the conveying path.
        The motivation to combine the references is to provide compensation for difference between the first and second image readers when printed materials that are duplex printed are inspected by providing the first and second image readers at opposite side of the transport path and using inverting path to scan the same surface of the sheet using first and second image readers to provide adjustment for “machine difference” of the two image readers before inspecting the first and second side of the printed sheet (paragraph 5-10, 51, 119-122).


Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 2016277629 to Waidman in view of WO 2017109801 to Suman further in view of US Patent Application Publication Pub. No. US 20100091339 to Kwon.
        Regarding claim 5, Waidman in view of Suman does not disclose the image forming apparatus according to claim 1, wherein the first image reader and the second image reader are disposed on opposite sides of each other to the transportation path.
        Kwon discloses wherein the first image reader and the second image reader are disposed on opposite sides of each other to the transportation path (paragraph 50, 61-62, 68-70; as shown in Fig. 2 first scanning unit 140 is disposed on opposite side of second scanning unit 150 on the conveying path; the same first side of a sheet can be scanned by both the first scanning unit 140 and second scanning unit 150 using the duplex path in steps s410 and s450).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Waidman in view of Suman as taught by Kwon to provide the first and second image readers at opposite sides of the conveying path.
        The motivation to combine the references is to provide scanning of both sides of a sheet with first image reader and second image reader disposed opposite each other and mode for correction for shading for the second image reader by operating the first image reader and second image reader to scan the same surface of a sheet having white area using inverting mechanism (paragraph 7-8, 50, 61-62, 68-70).


       Regarding claim 8, Kwon discloses the image forming apparatus according to claim 1, wherein a first image read by the first image reader in the second reading mode (paragraph 53, 68; controller controls the first scanning unit to read a document in second reading mode wherein first scanning unit is scanning and the second scanning unit is not active in reading) and a second image read by the second image reader in the third reading mode (paragraph 55-56, 69-70; controller controls the second scanning unit to read a “white area” of the document in third reading mode wherein second scanning unit is scanning and the first scanning unit is not active in reading) include a different image on the same surface of the same single sheet (paragraph 53, 55-56, 68-70; as shown in Fig. 2 first scanning unit 140 is disposed on opposite side of second scanning unit 150 on the conveying path; the same first side of a sheet can be scanned by both the first scanning unit 140 and second scanning unit 150 using the duplex path in steps s410 and s450; first scanning unit scans the whole document to generate a first image of the document while the second scanning unit scans second image including only the “white area” of the document so the second image is only “white area” image which is different from the first image of the whole document of the same surface).


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 2016277629 to Waidman in view of WO 2017109801 to Suman further in view of US Patent Application Publication Pub. No. US 20150350460 to Hirata.
       Regarding claim 6, Waidman discloses the image forming apparatus according to claim 1, wherein the surface of the sheet is read by both the first image reader and the second image reader (paragraph 18-19, 27, 29, 31, 36; first reading mode where both first and second scanner scan same surface of media sheet). However Waidman does not disclose wherein image failure/no-failure determination is performed.
        Hirata discloses wherein image failure/no-failure determination is performed (paragraph 76-80, 84-85; after reading the plate 35, the image of the scanned plate is compared with reference image in storage to determine anomalous values in the scanned image data (failure); if images are same there is no failure; if anomaly no scanning of the printed pattern on sheet (failure) since scanning will result in fail; if no anomaly scanning of the printed pattern is performed since scanning will not fail; pattern image formed on the sheet).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Waidman in view of Suman as taught by Hirata to provide scanning image failure determination processing based on scan data.
        The motivation to combine the references is to provide user notification of maintenance operation based on analysis of the scanned image data from one of the image reading units (paragraph 76-83).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

05/18/2022